Citation Nr: 1821564	
Decision Date: 04/11/18    Archive Date: 04/19/18

DOCKET NO.  14-24 962A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for bilateral pes planus, prior to June 14, 2016. 

2.  Entitlement to an initial rating in excess of 10 percent prior to February 25, 2014, and a rating in excess of 30 percent from February 25, 2014, for adjustment disorder with depressed mood.


ATTORNEY FOR THE BOARD

J. Freeman, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the Navy from August 1994 to June 1996.
This matter comes before the Board of Veterans' Appeals (Board) on appeal from August 2010 and April 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Albuquerque, New Mexico.  The August 2010 rating decision denied service connection for Hepatitis C.  The April 2011 rating decision granted service connection and assigned initial ratings for pes planus and adjustment disorder with depressed mood.

A May 2014 rating decision increased the disability rating for adjustment disorder with depressed mood to 30 percent, effective February 25, 2014.

This matter was previously remanded in May 2016 for additional action by the RO.

This appeal had included a claim for service connection for Hepatitis C.  The RO granted service connection for Hepatitis C in a June 2016 rating decision and thus this issue is no longer on appeal.  The June 2016 rating decision also increased the disability rating for bilateral pes planus, from 10 percent to a maximum schedular rating of 50 percent, effective June 14, 2016.  However, as this grant does not represent a total grant of benefits sought on appeal, the claim for increase remains before the Board and has been recharacterized accordingly.  AB v. Brown, 6 Vet. App. 35 (1993).


FINDINGS OF FACT

1.  Prior to June 14, 2016, the Veteran's pes planus was manifested by bilateral severe flatfoot with objective evidence of marked pronation, weight-bearing line over the great toe, and pain on manipulation and use of the feet.  The Veteran's pes planus did not manifest in extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

2.  Prior to February 25, 2014, the Veteran's adjustment disorder with depressed mood was manifested by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or symptoms controlled by continuous medication; and depressed mood.  

3.  Since February 25, 2014, the Veteran's adjustment disorder with depressed mood is manifested by occupational and social impairment, with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to symptoms such as depressed mood; anxiety; weekly panic attacks; chronic sleep impairment; mild memory loss (such as forgetting names, directions, recent events); disturbances of motivation and mood; and suicidal ideation.


CONCLUSIONS OF LAW

1.  Prior to June 14, 2016, the criteria for a disability rating of 30 percent, but no higher, for bilateral pes planus have been met.  38 U.S.C. §§ 1155, 5107 (2012); 
38 C.F.R. §§ 3.102, 4.3, 4.7, 4.10, 4.14, 4.25, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5276 (2017).

2.  The criteria for an initial rating in excess of 10 percent prior to February 25, 2014, for adjustment disorder with depressed mood have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017).

3.  The criteria for a rating in excess of 30 percent from February 25, 2014, for adjustment disorder with depressed mood, have not been met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.3, 4.125, 4.126, 4.130, Diagnostic Code 9440 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Pes Planus

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of or incident to military service.  The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries.  38 U.S.C. § 1155; 
38 C.F.R. § 4.1.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  38 C.F.R. § 4.7.

In a claim for a greater original rating after an initial award of service connection, all of the evidence submitted in support of the veteran's claim is to be considered.  See Fenderson v. West, 12 Vet. App. 119 (1999).  Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  VA must determine whether the level of disability warrants the assignment of different disability ratings at different times over the life of the claim, a practice known as a "staged rating."  See Fenderson, 12 Vet. App at 119; Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Board notes that, when evaluating musculoskeletal disabilities, VA may, in addition to applying schedular criteria, consider granting a higher rating in cases in which the claimant experiences additional functional loss due to pain, weakness, excess fatigability, or incoordination, to include with repeated use or during flare-ups, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45 (2017); DeLuca v. Brown, 8 Vet. App. 202, 204-7 (1995).  The provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 are to be considered in conjunction with the diagnostic codes predicated on limitation of motion.  See Johnson v. Brown, 9 Vet. App. 7 (1996).

In general, all disabilities, including those arising from a single disease entity, are rated separately, and disability ratings are then combined in accordance with 
38 C.F.R. § 4.25.  Pyramiding, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when rating a Veteran's service-connected disabilities.  38 C.F.R. § 4.14.  It is possible for a Veteran to have separate and distinct manifestations from the same injury which would permit rating under several diagnostic codes, however the critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the service medical records and all other evidence of record pertaining to the history of the Veteran's service-connected disability.  The Board has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.

Prior to June 14, 2016, the Veteran's pes planus was rated as 10 percent disabling under Diagnostic Code 5276.  As noted above, during the pendency of the appeal, the Veteran subsequently received a maximum 50 percent rating for his service-connected pes planus, effective June 14, 2016.  The Veteran contends that the prior staged rating should be in excess of 10 percent.  Therefore, this analysis will focus on the prior staged rating.

Under Diagnostic Code 5276, a 10 percent rating is warranted for moderate pes planus, with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral.  

A 30 percent rating is warranted for bilateral severe pes planus, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities.
A 50 percent rating is warranted for bilateral pronounced pes planus, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.

The Board notes that words such as 'severe,' 'moderate,' and 'mild' are not defined in the Rating Schedule.  Rather than applying a mechanical formula, VA must evaluate all evidence, to the end that decisions will be equitable and just.  38 C.F.R. § 4.6.  Although the use of similar terminology by medical professionals should be considered, it is not dispositive of an issue.  Instead, all evidence must be evaluated in arriving at a decision regarding a request for an increased disability rating.  
38 U.S.C. § 7104; 38 C.F.R. §§ 4.2, 4.6.

In a January 2010 VA examination, the Veteran reported pain to the bilateral arch with increased walking, and increased pain to the plantar arch with prolonged standing.  He stated that he was unable to point his toes because he would get cramping in his feet.  He also reported being unable to walk or stand barefoot for any length of time.  The Veteran endorsed symptoms of bilateral foot pain while standing, walking, and at rest, as well as swelling, fatigability, and lack of endurance that occurred while standing or while walking.  He also reported redness bilaterally.  The Veteran denied symptoms of heat, stiffness, and weakness.  As to functional limitations, the Veteran reported he was able to stand for 15-30 minutes, and walk more than a quarter mile, but less than one mile.  The Veteran denied the use of any assistive devices. 
  
Upon physical examination of the left foot, the examiner found no objective evidence of painful motion, swelling, instability, or weakness.  There was evidence of tenderness, abnormal weight bearing, and mild erythema to the medial arch.  Achilles alignment was normal for non weight bearing and weight bearing. The examiner also reported midfoot malalignment that was correctable by manipulation, and there was evidence of left heel valgus that was not correctable upon manipulation.  The examiner also reported evidence of marked pronation with pain on manipulation.  The examiner reported that the weight-bearing line was over the great toe.  The examiner found no muscle atrophy or other foot deformity.
Upon physical examination of the right foot, the examiner found objective evidence of tenderness, abnormal weight bearing, and mild erythema to the medial arch.  There was no objective evidence of painful motion, swelling, instability, or weakness.  Achilles alignment was normal for non weight bearing and weight bearing.  The examiner also reported midfoot malalignment and evidence of right heel valgus that were correctable upon manipulation.  The examiner also noted evidence of marked pronation with pain on manipulation.  In addition, the examiner observed that the weight-bearing line was over the great toe.  The examiner found no muscle atrophy or other foot deformity.  The examiner stated that the disability generally had no significant occupational effects, with only moderate effects on sports and exercise.   

The Veteran was seen in the VA Podiatry Clinic in March 2013 and he reported that his custom orthotics had previously helped manage his foot pain.  The Veteran also reported that his pain was 8/10 when he was not wearing the orthotics, and 6/10 when he was wearing them.  On examination, muscle strength was normal and there was evidence of arch collapse with weight bearing.  The clinician also noted excessive pronation with severe abduction.  The Veteran again presented to the Podiatry Clinic twice in January 2014 and reported that the custom orthotics provided little relief.  Muscle strength was normal with no abnormal anatomical deformities.  The clinician noted pain on palpation of the plantar fascia, sinus tarsi, and Achilles tendon.  The Veteran exhibited severe outoeing during gait, collapsed medial arch on weight bearing, abductory twist, and over pronation.  

The Veteran submitted a private treatment letter by Dr. P.S. dated February 2014.  The Veteran reported burning and cramping in his feet, and increased pain with walking.  The subjective report noted that the Veteran had tried multiple foot orthotics with no relief.  The objective assessment was excessive pronation bilaterally, with pain on palpation of the plantar fascia and tendon. 

In June 2016, the Veteran was afforded a VA examination.  The examiner noted marked pronation of both feet and extreme tenderness of plantar surfaces on both feet that is not improved by orthopedic shoes or appliances.  The Board notes that based on this examination, the Veteran's disability rating was increased to the maximum rating of 50 percent, effective June 14, 2016.

The Board has considered the Veteran's various lay statements in support of his claim.  The Veteran contends that he experiences constant pain, tenderness, cramps, swelling, and spasms in his feet.  He has also stated that he felt the orthotics did not improve his symptoms.  

After consideration of the lay and medical evidence of record, the Board resolves reasonable doubt in favor of the Veteran and finds that a rating of 30 percent is appropriate prior to June 14, 2016.  The evidence demonstrates that during this time period, the Veteran's bilateral pes planus was manifested by objective evidence of marked and excessive pronation, severe abduction, and pain on manipulation.  The Board finds that a higher rating is not warranted for this period, as there was no indication of extreme tenderness of plantar surfaces of the feet, marked inward displacement, or severe spasm of the tendo achillis on manipulation, not improved by orthopedic shoes or appliances.  The Board acknowledges the Veteran's contention that his custom orthotics did not improve his condition.  However, the objective medical evidence demonstrates that the Veteran reported experiencing less pain when wearing the orthotics.  In addition, the Veteran's private physician, Dr. P.S. noted that the Veteran's reports of lack of improvement with orthotics were subjective.  Moreover, there was no objective evidence of swelling on examination. 

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  The Board finds these lay statements to be credible and consistent with the rating assigned.  To the extent he argues his symptomatology is more severe, the Veteran's statements must be weighed against the other evidence of the record.  The Board acknowledges that the Veteran was previously employed as a registered nurse.  However, the Veteran has not demonstrated the competency to opine on matters requiring podiatric expertise, such as the severity of a foot condition.  See id.  Here, the specific examination findings of trained podiatrists are of greater probative weight than the more general lay assertions from the Veteran that a higher rating is warranted. 

II.  Adjustment Disorder 

The Veteran contends that his service-connected adjustment disorder with depressed mood warrants higher ratings than currently assigned.  A 10 percent rating is effective for the period prior to February 25, 2014 and a 30 percent rating is effective from February 25, 2014, under Diagnostic Code 9440.  For the reasons that follow, the Board concludes that increased ratings are not warranted. 

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-4.130.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9440 are rated according to the General Rating Formula for Mental Disorders.  

Under the applicable rating criteria, a 30 percent evaluation is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  

The rating criteria provides a 50 percent rating for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is provided for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships. 

A 100 percent rating is provided for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. §§ 4.125-4.130.

When determining the appropriate disability evaluation to assign, the Board's primary consideration is a Veteran's symptoms, but it must also make findings as to how those symptoms impact a Veteran's occupational and social impairment. Vazquez-Claudio v. Shinseki, 713 F.3d 112 (Fed. Cir. 2013); Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Id. at 442; see also Sellers v. Principi, 372 F.3d 1318 (Fed. Cir. 2004).  Nevertheless, all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the Veteran's impairment must be "due to" those symptoms, a Veteran may only qualify for a given disability rating by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d at 118.

The Board notes that the DSM-IV has been updated with a Fifth Edition (DSM-V). The evidence in this case includes Global Assessment of Functioning (GAF) scores.  The GAF is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness." Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  However, effective August 4, 2014, VA issued an interim rule amending the portion of its Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to refer to certain mental disorders in accordance with DSM-V.  According to the DSM-V, clinicians do not typically assess GAF scores.  It was recommended that the GAF be eliminated from DSM-V for several reasons, including its conceptual lack of clarity (i.e., including symptoms, suicide risk, and disabilities in its descriptors) and questionable psychometrics in routine practice.  As the Veteran's claim was certified to the Board after August 4, 2014, the DSM-V is applicable to this case. Therefore, GAF scores will not be discussed further.  See also Golden v. Shulkin, No. 16-1208 (U.S. Vet. App. April 19, 2017).

Initial rating in excess of 10 percent prior to February 25, 2014

The Veteran received a VA examination in March 2010 and was diagnosed with chronic adjustment disorder with depressed mood.  He reported symptoms of depression and stated that he slept for about six hours per night.  The Veteran expressed difficulty with motivation and a slightly diminished capacity for concentration.  The Veteran reported that he was last employed doing clerical work in a real estate appraisal office.  He stated that he was living with his parents and had good relationships with his two younger sisters.  The Veteran was also taking college classes to obtain a nursing degree.  He reported that he had been married for one year and was now divorced.  The examiner noted that the Veteran was well-groomed, with good eye contact, appropriate affect, normal speech, and good judgment and insight.  In addition, the Veteran's thought process was spontaneous and goal-oriented.  The Veteran denied any current suicidal or homicidal ideation. No psychomotor agitation or retardation was observed and there was no evidence of a psychotic disorder.   The examiner opined that if the Veteran was employed, his symptomatology would have a minimal impact on his work environment.  The examiner further stated that the Veteran's difficulties with concentration could impact his ability to complete tasks in a timely and accurate manner in any type of work environment.  

Prior to February 25, 2014, the Veteran's symptoms are not so severe as to warrant a 30 percent rating.  For the period on appeal, the Veteran's adjustment disorder was primarily manifested by depressed mood and mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks.  The March 2010 VA examiner noted that the Veteran's disability had minimal occupational impact.  There is no objective evidence of occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  In addition, there was no indication of anxiety, suspiciousness, panic attacks, chronic sleep impairment, or mild memory loss during this period.  While the Veteran reported depressed mood, the overall picture of the Veteran's psychiatric disorder did not more nearly approximate the criteria for a 30 percent rating.  

In reaching this decision, the Board has considered the Veteran's lay statements in support of his claim.  The Board notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau, 492 F.3d at 1376-77.  The Board finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of an initial rating higher than 10 percent, prior to February 25, 2014.


Rating in excess of 30 percent from February 25, 2014

The Board finds that a rating in excess of 30 percent from February 25, 2014 is not warranted.

During a February 2014 VA Psychiatric Assessment, the Veteran reported symptoms of anxiety, panic attacks, lack of interest, difficulties with concentration and memory, and sleeping only three to four hours per night.  The Veteran reported a "good family support system" and stated that he enjoyed reading, watching movies, walking, and being with his family in his spare time.  He also reported that he was living with his mother.  The examiner noted that the Veteran made good eye contact and was polite and cooperative during the interview, with appropriate affect.  Thought process was logical, goal-directed and coherent and there was no evidence of psychotic symptoms.  The Veteran denied any suicidal or homicidal ideation, intent, or plans.

In a February 2014 VA Suicide Risk Assessment, the Veteran denied recent suicidal ideation, threats, or self-harm.  The psychiatrist concluded that the Veteran's present risk level for potential harm was none to low, because he had infrequent, low intensity, vague suicidal ideation, but there was no evidence of intent or plan.  It was noted that the Veteran had social support from family and friends and his self-control was intact. 

A March 2014 VA Medical Psychology Note indicated that the Veteran reported that he was extremely close with his parents and they were happy to have him live with them.  The Veteran also reported that he felt like a failure and stated that, "my ability to tolerate and keep a positive attitude has stopped...I no longer want to do anything."  The Veteran stated that he had panic attacks about once a week, though sometimes more, and they would last about 10-15 minutes.  The clinician noted that the Veteran was adequately groomed and casually dressed on examination, with good eye contact.  The Veteran had normal speech, with logical, goal-directed and coherent thought process, and there was no evidence of psychotic symptoms.  The Veteran denied any suicidal or homicidal ideation, intent, or plans.

The Veteran received a VA examination in June 2016 and was diagnosed with adjustment disorder with anxiety.  The examiner found that the Veteran's condition was characterized by occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  The Veteran reported good family relationships and stated that he lived alone.  He also stated that he worked full-time for a VBA Regional Office in the medical records department for over three years.  Specifically, the Veteran stated that he was very functional and worked independently, and his supervisor understood about him leaving early for appointments.  The Veteran endorsed symptoms of anxiety, chronic sleep impairment, irritability, and concentration problems.  The Veteran denied a history of physical violence toward anyone, but reported that he would sometimes throw a water bottle when he felt irritable and his family provoked him.  On examination, the examiner noted that the Veteran was dressed appropriately with good grooming.  His speech was spontaneous and thought processes were goal-directed and circumstantial.  Though he exhibited frustrated mood, it was noted that the Veteran had appropriate affect.  The Veteran denied any suicidal or homicidal ideations or any psychotic symptoms.  The examiner noted that the Veteran was capable of managing his financial affairs.  

The Veteran's symptoms are not so severe as to warrant a 50 percent rating.  While the Veteran reported difficulty with concentration and memory, these symptoms are more closely approximated to a 30 percent rating.  On examination, the Veteran exhibited appropriate affect and normal speech and there is no indication of impaired judgment, impaired abstract thinking, or difficulty in understanding complex commands.  Furthermore, there is no evidence of difficulty in establishing and maintaining effective social relationships, as the Veteran repeatedly reported a good relationship with his family and stated that he was extremely close to his parents.  The Board acknowledges that the Veteran reported panic attacks occurring once a week, and sometimes more than once a week.  However, the Board finds that the Veteran's total disability picture does not rise to a level contemplated by a 50 percent rating.  

The Board has considered the Veteran's lay statements and notes that the Veteran is competent to report observations with regard to the severity of his symptomatology.  See Jandreau, 492 F.3d at 1376-77.  The Board finds these lay statements to be credible and consistent with the rating assigned.  

Accordingly, the Board finds that the evidence of record weighs heavily against a finding of a rating higher than 30 percent from February 25, 2014.


ORDER

For the period prior to June 14, 2016, a disability rating of 30 percent, but no higher, for bilateral pes planus is granted.

An initial rating in excess of 10 percent prior to February 25, 2014, for service-connected adjustment disorder with depressed mood is denied.

A rating in excess of 30 percent from February 25, 2014, for service-connected adjustment disorder with depressed mood is denied.




____________________________________________
L. M. BARNARD
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


